Exhibit 10.1

 

Subscription Agreement

 

This Subscription Agreement (this “Agreement”) is dated July 21, 2009, by and
between the investor identified on the signature page hereto (the “Investor”)
and Wave Systems Corp., a Delaware corporation (the “Company”), whereby the
parties agree as follows:

 

1.             Subscription.

 


(A)  INVESTOR AGREES TO BUY AND THE COMPANY AGREES TO SELL AND ISSUE TO INVESTOR
(I) SUCH NUMBER OF SHARES (THE “SHARES”) OF CLASS A COMMON STOCK, PAR VALUE
$0.01 PER SHARE (“COMMON STOCK”), AND (II) A WARRANT, IN SUBSTANTIALLY THE FORM
DELIVERED TO THE INVESTOR HEREWITH, TO PURCHASE SUCH NUMBER OF SHARES OF COMMON
STOCK (THE “WARRANTS”) OF THE COMPANY, SET FORTH ON THE SIGNATURE PAGE HERETO,
FOR AN AGGREGATE PURCHASE PRICE SET FORTH ON THE SIGNATURE PAGE HERETO (THE
“PURCHASE PRICE”).  THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE
WARRANTS ARE REFERRED TO HEREIN AS THE “WARRANT SHARES”.


 


(B)  THE SHARES, WARRANTS AND WARRANT SHARES HAVE BEEN REGISTERED ON A
REGISTRATION STATEMENT ON FORM S-3, REGISTRATION NO. 333-150340, WHICH
REGISTRATION STATEMENT (THE “REGISTRATION STATEMENT”) HAS BEEN DECLARED
EFFECTIVE BY THE SECURITIES AND EXCHANGE COMMISSION, HAS REMAINED EFFECTIVE
SINCE SUCH DATE AND IS EFFECTIVE ON THE DATE HEREOF.


 


(C)  ON JULY 22, 2009 (THE “CLOSING DATE”), THE INVESTOR SHALL REMIT BY WIRE
TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE
SHARES AND WARRANTS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT
DESIGNATED BY THE COMPANY:


 

Account:  Wave Systems Corp

HSBC Bank

452 Fifth Avenue

New York, NY 10018

Bank ABA/Routing #  021001088

US Govt MM Fund:  610185055

 

Such funds shall be delivered unless (i) the Placement Agency Agreement (the
“Placement Agreement”) between the Company and the placement agent engaged by
the Company in connection with the sale and issuance of the Shares and Warrants
(the “Placement Agent”) is terminated pursuant to the terms thereof or (ii) the
conditions to closing in the Placement Agreement have not been satisfied.  The
Company’s obligation to issue the Shares and Warrants to the Investor will be
subject to (i) the receipt by the Company of the aggregate purchase price for
the Shares and Warrant being purchased hereunder as set forth on the signature
page, (ii) the accuracy of the representations and warranties made by the
Investor in this Agreement, (iii) the Registration Statement remaining in effect
and no stop order proceedings with respect thereto being pending or threatened,
and (iv) there being no objections raised by the staff of the NASDAQ Stock
Market to the consummation of the sale without the approval of the Company’s
stockholders.  The Company proposes to enter into substantially this same form
of Agreement with certain other investors (collectively with this Agreement, the
“Transaction”) and the Investor’s obligations are expressly not conditioned on
the purchase by any or all such other investors of the Shares and Warrants that
they have agreed to purchase from the Company.  The Company shall issue a press
release announcing the Transaction prior to 9:30am Eastern Time on the business
day immediately following the date hereof.  The Placement Agent shall have no
rights in or to any of the funds, except in respect of the Company’s obligation
to pay the Placement Agent’s fees.

 

--------------------------------------------------------------------------------



 


(D)  NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY
THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL DIRECT THE BROKER-DEALER AT
WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED TO
SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES ON THE CLOSING DATE.


 


(E)  ON THE CLOSING DATE, THE COMPANY SHALL DELIVER TO INVESTOR (I) THE SHARES
VIA THE DEPOSITORY TRUST COMPANY’S (“DTC”) DEPOSIT OR WITHDRAWAL AT CUSTODIAN
SYSTEM VIA THE DTC INSTRUCTIONS SET FORTH ON THE SIGNATURE PAGE HERETO AND
(II) THE WARRANTS IN PHYSICAL, CERTIFICATED FORM TO THE ADDRESS SET FORTH ON THE
SIGNATURE PAGE HERETO, SUCH SHARES AND WARRANTS TO BE REGISTERED IN SUCH NAME OR
NAMES AS DESIGNATED BY THE INVESTOR ON THE SIGNATURE PAGE HERETO.  THE SHARES
AND WARRANTS SHALL BE UNLEGENDED AND FREE OF ANY RESALE RESTRICTIONS.


 

2.             Company Representations and Warranties.  The Company represents
and warrants that: (a) it has full right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder; (b) this Agreement
has been duly authorized and executed by and constitutes a valid and binding
agreement of the Company enforceable in accordance with its terms; (c) the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not conflict with or result in a breach of
(i) the Company’s Restated Certificate of Incorporation or Restated By-Laws, or
(ii) any material agreement to which the Company is a party or by which any of
its property or assets is bound; (d) the Shares, Warrants and Warrant Shares
have been duly authorized for sale and issuance, and when the Shares and Warrant
Shares are issued and delivered by the Company against payment therefor pursuant
to this Subscription or the Warrants, as the case may be, will be validly
issued, fully paid and nonassessable; (e) the Registration Statement and any
post-effective amendment thereto, at the time it became effective, did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (f) the prospectus contained in the Registration Statement, as
amended or supplemented, did not contain as of the effective date thereof, and
as of the date hereof does not contain, any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and (g) there are no preemptive rights or rights of first refusal
held by stockholders of the Company and applicable to the transactions
contemplated hereby.

 

3.             Investor Representations, Warranties and Acknowledgments.  The
Investor represents and warrants that: (a) it has full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder; (b) this Agreement has been duly authorized and executed by the
Investor and constitutes a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms; (c) the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (i) the
Investor’s certificate of incorporation or by-laws (or other governing
documents), or (ii) any material agreement or any law or regulation to which the
Investor is a party or by which any of its property or assets is bound; (d) the
Investor hereby confirms that it has had full access to and relied only upon the
Disclosure Package, including the Company’s periodic reports and other
information incorporated by reference therein, and was able to read, review,
download and print such materials. For purposes hereof, the term “Disclosure
Package” means: (i) a base prospectus dated June 23, 2008, (ii) if applicable, a
preliminary prospectus supplement related to the offering, (iii) the final
prospectus supplement related to the offering, and (iv) the pricing information
contained in this Agreement; and (e) the Investor is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in shares presenting an investment decision like that
involved in the purchase of the Shares and Warrant, including investments in
securities issued by the Company and investments in comparable companies, and
has

 

--------------------------------------------------------------------------------


 

requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to purchase the Shares and Warrant.

 

4.             Miscellaneous.

 


(A)  THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN
THE PARTIES WITH RESPECT TO ITS SUBJECT MATTER, AND THERE ARE NO AGREEMENTS OR
UNDERSTANDINGS WITH RESPECT TO THE SUBJECT MATTER HEREOF WHICH ARE NOT CONTAINED
IN THIS AGREEMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY IN WRITING
SIGNED BY THE PARTIES HERETO.


 


(B)  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT AND SHALL BECOME
EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE
OTHER PARTIES HERETO, IT BEING UNDERSTOOD THAT ALL PARTIES NEED NOT SIGN THE
SAME COUNTERPART.  EXECUTION MAY BE MADE BY DELIVERY BY FACSIMILE OR PDF SENT
VIA ELECTRONIC TRANSMISSION.


 


(C)  THE PROVISIONS OF THIS AGREEMENT ARE SEVERABLE AND, IN THE EVENT THAT ANY
COURT OR OFFICIALS OF ANY REGULATORY AGENCY OF COMPETENT JURISDICTION SHALL
DETERMINE THAT ANY ONE OR MORE OF THE PROVISIONS OR PART OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT SHALL, FOR ANY REASON, BE HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION OR PART OF A PROVISION OF
THIS AGREEMENT AND THIS AGREEMENT SHALL BE REFORMED AND CONSTRUED AS IF SUCH
INVALID OR ILLEGAL OR UNENFORCEABLE PROVISION, OR PART OF SUCH PROVISION, HAD
NEVER BEEN CONTAINED HEREIN, SO THAT SUCH PROVISIONS WOULD BE VALID, LEGAL AND
ENFORCEABLE TO THE MAXIMUM EXTENT POSSIBLE, SO LONG AS SUCH CONSTRUCTION DOES
NOT MATERIALLY ADVERSELY EFFECT THE ECONOMIC RIGHTS OF EITHER PARTY HERETO.


 


(D)  ALL COMMUNICATIONS HEREUNDER, EXCEPT AS MAY BE OTHERWISE SPECIFICALLY
PROVIDED HEREIN, SHALL BE IN WRITING AND SHALL BE MAILED, HAND DELIVERED, SENT
BY A RECOGNIZED OVERNIGHT COURIER SERVICE SUCH AS FEDERAL EXPRESS, OR SENT VIA
FACSIMILE AND CONFIRMED BY LETTER, TO THE PARTY TO WHOM IT IS ADDRESSED AT THE
FOLLOWING ADDRESSES OR SUCH OTHER ADDRESS AS SUCH PARTY MAY ADVISE THE OTHER IN
WRITING:


 

To the Seller:  as set forth on the signature page hereto.

 

To the Buyer:  as set forth on the signature page hereto.

 

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

 

(e)  This Agreement shall be governed by and interpreted in accordance with the
internal laws of the State of New York for contracts to be wholly performed in
such state and without giving effect to the principles thereof regarding the
conflict of laws. Any legal action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby shall only be
instituted, heard and adjudicated (excluding appeals) in a state or federal
court located in New York, and each party hereto knowingly, voluntarily and
intentionally waives any objection which such party may now or hereafter have to
the laying of the venue of any such action, suit or proceeding, and irrevocably
submits to the exclusive personal jurisdiction of any such court in any such
action, suit or proceeding.  Service of process in connection with any such
action, suit or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement.

 

--------------------------------------------------------------------------------


 

(f)  The Company agrees that the Investor shall be a third party beneficiary of
the representations, warranties, covenants and agreements given by the Company
in the Placement Agreement.

 

(g)  This Agreement shall not be assigned by any party hereto, without the
express prior written consent of the Company or the Investor.

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Agreement.

 

 

WAVE SYSTEMS CORP.

 

 

 

By:

 

 

 

Name: Steven K. Sprague

Number of Shares:

 

Title:Chief Executive Officer

 

 

 

Number of Shares underlying the Warrant:

 

(such number to be equal to       % of the aggregate number of Shares being
purchased by the Investor)

 

 

Purchase Price Per Share:     $

 

Address for Notice:

 

 

 

Warrant Exercise Price:        $

 

Wave Systems Corp.

 

 

 

Aggregate Purchase Price:    $

 

480 Pleasant Street

 

 

Lee, Massachusetts 01238

INVESTOR:                                                                     

 

Attention: Chief Executive Officer

 

 

Facsimile: 413-243-0045

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notice and Delivery of Warrants:

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

Attention:

 

 

 

 

 

 

 

DWAC Instructions:

 

 

 

Name of DTC Participant:

 

 

 

 

DTC Participant Number:

 

 

 

Account Number:

 

 

 

 

--------------------------------------------------------------------------------


 

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL DIRECT THE BROKER-DEALER AT WHICH
THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP
A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES ON THE CLOSING DATE.

 

ON THE CLOSING DATE, THE INVESTOR SHALL REMIT BY WIRE TRANSFER THE AMOUNT OF
FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES AND WARRANTS BEING
PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

 

Account:  Wave Systems Corp

HSBC Bank

452 Fifth Avenue

New York, NY 10018

Bank ABA/Routing #  021001088

US Govt MM Fund:  610185055

 

--------------------------------------------------------------------------------